Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Han Holding Inc.
d/b/a Super H Convenience Store,

Respondent.

Docket No. C-13-321
FDA Docket No. FDA-2013-H-0090

Decision No. CR2727

Date: March 21, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Han Holding Inc. d/b/a Super H Convenience
Store, alleging facts and legal authority sufficient to justify the imposition of a
civil money penalty of $500. Respondent did not timely answer the Complaint,
nor did Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to appropriately verify the age of a person
purchasing tobacco products, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $500.

On February 5, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Super H Convenience Store, a business that sells tobacco
products and is located at 11901 Business Park Drive, Waldorf, Maryland
20601.

e¢ On June 18, 2012, an FDA-commissioned inspector observed violations
while inspecting Respondent’s establishment. These violations included
Respondent’s sale of cigarettes or smokeless tobacco to a person younger
than 18 years of age and Respondent’s failure to verify, by means of
photographic identification containing the bearer’s date of birth, the age of
a person purchasing tobacco products.

e On August 16, 2012, CTP issued a Warning Letter to Super H Convenience
Store regarding the inspector’s observations from June 18, 2012. The letter
stated that Respondent’s sale of tobacco products to a minor violated
regulations found at 21 C.F.R. § 1140.14(a), and Respondent’s failure to
verify the age of a tobacco purchaser, by means of photographic
identification containing the bearer’s date of birth, violated regulations
found at 21 C.F.R. § 1140.14(b)(1). The letter also advised Respondent
that failure to correct the violations could result in the imposition of a civil
money penalty or other regulatory action by FDA.
e On November 29, 2012, FDA commissioned inspectors documented
additional violations during a subsequent inspection of the establishment.
At approximately 2:07 P.M. ET, a person under the age of 18 was able to
purchase a package of “Newport Box” cigarettes. Additionally, the minor’s
identification was not verified, by means of photographic identification
containing the bearer’s date of birth, before this sale.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold cigarettes or smokeless tobacco to a minor in violation of
the foregoing regulations on two separate occasions, June 18, 2012, and November
29, 2012. In addition, Respondent did not appropriately check the photographic
identification of the tobacco purchasers prior to these transactions. Respondent’s
actions and omissions on two separate occasions at the same retail outlet constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

